Exhibit 10.11

EXECUTION COPY

AMENDED AND RESTATED

AGREEMENT RELATING TO RETENTION AND

NONCOMPETITION AND OTHER COVENANTS

AMENDED AND RESTATED AGREEMENT, dated as of March 9, 2016 (this “Agreement”), by
and among Lazard Ltd, a company incorporated under the laws of Bermuda
(“Lazard”), Lazard Group LLC, a Delaware limited liability company (“Lazard
Group”), on its behalf and on behalf of its subsidiaries and affiliates
(collectively with Lazard and Lazard Group, and its and their predecessors and
successors, the “Firm”), and Alexander F. Stern (the “Executive”).

WHEREAS, the Executive previously entered into an Agreement Relating to
Retention and Noncompetition and Other Covenants with Lazard and Lazard Group,
dated as of October 4, 2004, as amended on March 23, 2010 and March 14, 2013
(such agreement, together with all schedules and attachments thereto, the “Prior
Retention Agreement”);

WHEREAS, each of the parties hereto desires to amend and restate the Prior
Retention Agreement, effective as of the date hereof, in order to (a) eliminate
certain obsolete provisions (including those terms specified therein in
anticipation of Lazard’s initial public offering in May 2005), (b) incorporate
all terms of the Prior Retention Agreement in a single document (rather than in
various amendments and schedules) and (c) implement certain other limited
changes to the Prior Retention Agreement, as set forth herein; and

WHEREAS, as of the date hereof, the Executive is the Chief Operating Officer of
Lazard and Lazard Group and the Chief Executive Officer of Financial Advisory of
Lazard Group.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Executive, Lazard and Lazard Group hereby agree as follows:

1.        Term. Subject to Section 10(c) and to Section 16(b), the “Term” of
this Agreement shall commence as of the date hereof and, except as set forth in
the remainder of this Section 1, shall continue indefinitely until terminated in
accordance with this Section 1. Notwithstanding the foregoing, certain
provisions of this Agreement will expire upon March 31, 2019, subject to earlier
termination in accordance with this Agreement (the date of termination of such
terms, the “Specified Expiration Date”), provided that, upon a Change in Control
(as defined in Lazard’s 2008 Incentive Compensation Plan, as it may be amended
from time to time, or any successor plan thereto (the “Plan”)), the Specified
Expiration Date shall automatically be extended so that it occurs not less than
two years from the effective date of such Change in Control. Any party to this
Agreement may terminate the Term (and the Executive’s employment) upon three
months’ prior written notice to the other party; provided, however, that such
notice (or pay in lieu of notice) shall not be required in the event of the
termination of the Executive’s employment by reason of the Executive’s death or
“disability” (within the meaning of the long-term disability plan of the Firm
applicable to the Executive) (“Disability”) or by the Firm for Cause (as defined
in Section 3(e) below), may be waived by the Firm in the event of receipt of
notice of a termination by the Executive or may, if the Firm wishes to terminate
the Term with immediate effect, be satisfied by providing the Executive with his
base salary during such three-

 



--------------------------------------------------------------------------------

month period in lieu of such notice; provided further that such notice
requirements shall not apply in the event the Executive terminates his
employment for any of the circumstances described in clauses (i)-(iii) of the
definition of Good Reason provided in Section 3(e) below.

2.        [Reserved]

3.        Continued Employment. (a) Employment. The Executive hereby agrees to
continue in the employ of the Firm, subject to the terms and conditions of this
Agreement.

(b)      Duties and Responsibilities; Code of Conduct. During the Term until the
Specified Expiration Date, the Executive shall continue to (i) serve as the
Chief Operating Officer of Lazard and Lazard Group and the Chief Executive
Officer of Financial Advisory of Lazard Group, with such authority, duties and
responsibilities as are consistent with the authority, duties and
responsibilities exercised by the Executive on the date hereof, (ii) report
directly to the Firm’s Chief Executive Officer and (iii) other than in respect
of charitable, educational and similar activities that do not materially affect
the Executive’s duties to the Firm (or in respect of directorships,
trusteeships, or similar posts, in each case, that are approved by the Firm’s
Chief Executive Officer), devote his entire working time, labor, skill and
energies to the business and affairs of the Firm. During the Term, the Executive
shall comply with the Firm’s professional code of conduct as in effect from time
to time and shall execute on an annual basis and at such additional times as the
Firm may reasonably request such code as set forth in the Firm’s “Professional
Conduct Manual” or other applicable manual or handbook of the Firm as in effect
from time to time and applicable to managing directors in the same geographic
location as the Executive.

(c)      Compensation.

(i)      Base Salary. During the period ending on the Specified Expiration Date,
subject to the Executive’s continued employment hereunder, the Executive shall
be entitled to receive an annual base salary of not less than $750,000 (“Base
Salary”). For purposes of this Agreement, the term Base Salary shall refer to
Base Salary as in effect from time to time, including any increases thereto.
During the portion of the Term commencing after the Specified Expiration Date,
subject to the Executive’s continued employment hereunder, the Executive shall
be paid an annualized base salary in the amount of the Executive’s base salary
as in effect on the Specified Expiration Date, payable in the same manner as
other managing directors in the same geographic location are paid. The
Executive’s base salary shall be subject to annual review and increase, but not
decrease, unless such decrease is in line with an across-the-board base salary
decrease to all managing directors in the same geographic location as the
Executive.

(ii)      Annual Bonus. During the Term, subject to the Executive’s continued
employment hereunder through the date of payment, the Executive may be awarded
an annual bonus in an amount determined in the sole discretion of the
Compensation Committee of the Board of Directors of Lazard (the “Compensation
Committee”). A portion of any such annual bonus may be satisfied in the form of
equity compensation or deferred awards which may be subject to vesting
conditions or restrictive covenants (it being understood that, with respect to
equity compensation and deferred awards granted prior to the date hereof, the
sole remedy for violation of any such restrictive covenants shall be forfeiture
of such equity compensation and

 

2



--------------------------------------------------------------------------------

deferred awards or recapture of previous gains in respect of such equity
compensation and deferred awards and that, notwithstanding Section 11, money
damages shall not be an available remedy). Notwithstanding the foregoing, prior
to the Specified Expiration Date, so long as the Executive remains employed by
the Firm through the end of the applicable fiscal year of Lazard (except as
otherwise provided below in this Section 3), Executive shall be entitled to
receive an annual bonus to be determined under the terms of the applicable
annual bonus plan of Lazard Group on the same basis as annual bonuses are
determined for other executive officers of Lazard, with such annual bonus to be
paid at the same time(s) and in the same ratio of cash to equity and deferred
awards as is applicable to executives of the Firm receiving annual bonuses at a
level comparable to the annual bonus of the Executive.

(iii)        Long-term Incentive Compensation. Subject to the Executive’s
continued employment hereunder, the Executive shall be eligible to participate
in any equity incentive plan for executives of the Firm as may be in effect from
time to time, in accordance with the terms of any such plan.

(iv)        Employee Benefit Plans. Subject to the Executive’s continued
employment, the Executive shall continue to be eligible to participate in the
employee retirement and welfare benefit plans and programs of the type made
available to the Firm’s managing directors generally (or, until the period
ending on the Specified Expiration Date, those made available to the senior most
executives of the Firm generally), in accordance with their terms and as such
plans and programs may be in effect from time to time, including savings,
profit-sharing and other retirement plans or programs, 401(k), medical, dental,
flexible spending account, hospitalization, short-term and long-term disability
and life insurance plans.

(d)        Severance Pay and Benefits under Certain Circumstances. (i) Except as
set forth in Section 3(d)(ii) below, the Executive’s employment hereunder shall
be at-will and not for a definite period or duration. Except as set forth in
Section 3(d)(ii) below, subject to the Executive’s right to continue to receive
his base salary during the three-month notice period (to the extent not waived
by the Firm) provided in Section 1, the Executive shall not be entitled under
this Agreement to any severance payments or benefits or, in the absence of a
breach of this Agreement by the Firm, any other damages under this Agreement
upon termination of the Term or his employment with the Firm for any reason.

(ii) Notwithstanding anything to the contrary contained in Section 3(d)(i), in
the event that prior to the Specified Expiration Date the Executive’s employment
with the Firm is terminated by the Firm without Cause or by the Executive for
Good Reason (in each case, as defined in Section 3(e) below) (a “Qualifying
Termination”), the terms of this Section 3(d)(ii) shall apply. Lazard Group
shall pay the Executive (subject to the Executive delivering a waiver and
release in accordance with Section 3(d)(iii) in the event such Qualifying
Termination occurs prior to a Change in Control), in a lump sum in cash on the
61st day after the Date of Termination (as defined in Section 3(e) below), the
aggregate of the following amounts: (A) any unpaid Base Salary through the Date
of Termination; (B) any earned and unpaid bonus amounts for fiscal years of
Lazard completed prior to the Date of Termination (determined in accordance with
Section 3(c)(ii) and with any such bonus to be paid in full in cash); and
(C) two times the sum of (x) the Base Salary and (y) the average annual bonus
(or, to the extent applicable, cash distributions, and including any bonuses
paid in the form of equity-based or fund interest awards

 

3



--------------------------------------------------------------------------------

based on the grant date value of such awards in accordance with the normal
valuation methodology used by Lazard) paid or payable (including any such
amounts that may be deferred under any plan or arrangement of the Firm) to the
Executive for the two completed fiscal years of Lazard immediately preceding the
fiscal year during which occurs the Date of Termination (the “Average Bonus”).
In addition, upon a Qualifying Termination, for 24 months (the “Benefit
Continuation Period”), the Executive and his eligible dependents shall continue
to be eligible to participate in the medical and dental benefit plans of Lazard
Group on the same basis as the Executive participated in such plans immediately
prior to the Date of Termination, to the extent that the applicable plan permits
such continued participation for all or any portion of such period (it being
agreed that Lazard Group will use its reasonable best efforts to cause such
continued coverage to be permitted under the applicable plan for the entire
Benefit Continuation Period), which Benefit Continuation Period shall not run
concurrently with or reduce the Executive’s right to continued coverage under
COBRA and to the extent permitted under the applicable plan, the Executive will
receive additional years of age and service credit equal to the Severance
Multiple for purposes of determining his eligibility for and right to commence
receiving benefits under the retiree health care benefit plans of Lazard Group.
For purposes of the provision of the health care benefits as provided above, the
amount of such health care benefits provided in any given calendar year shall
not affect the amount of such benefits provided in any other calendar year, and
the Executive’s right to the health care benefits may not be liquidated or
exchanged for any other benefit. In addition, in the case of (1) a Qualifying
Termination prior to the Specified Expiration Date or (2) the Executive’s death
or termination due to Disability prior to the Specified Expiration Date, with
respect to the fiscal year of Lazard during which the Date of Termination
occurs, the Executive or his estate, as applicable, shall receive a pro-rata
annual bonus payable in cash determined as follows:

I.        if, with respect to the fiscal year during which the Date of
Termination occurs (other than (x) as a result of the Executive’s death or
Disability or (y) following a Change in Control), (a) the Executive was
reasonably expected by Lazard to be a “covered employee” (within the meaning of
Section 162(m) of the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder (the “Code”)) prior to his Date of
Termination, and (b) the annual bonus that the Executive was eligible to receive
for such year was originally intended by Lazard to satisfy the performance-based
exception under Section 162(m) of the Code (without regard to any entitlement to
payment upon termination of employment), then the Executive’s pro-rata annual
bonus shall equal the product of (i) the amount determined by the Compensation
Committee based on the Firm’s actual performance for the fiscal year of the Firm
in which the Date of Termination occurs on the same basis as annual bonuses are
determined for other executive officers of the Firm (which, subject to the
limits on any such bonus due to the level of satisfaction of the performance
goals previously established for purposes of Section 162(m) of the Code, shall
not represent (on an annualized basis) a percentage of the Executive’s bonus for
the fiscal year preceding the fiscal year in which the Date of Termination
occurs that is lower than the average corresponding percentage applicable to
active executives of Lazard Group who received bonuses for such prior fiscal
year in amounts within 5% of the Executive’s bonus for such prior fiscal year),
and (ii) a fraction, the numerator of which is the number of days elapsed in the
fiscal year of Lazard in which occurs the Date of Termination through the Date
of Termination, and the denominator of which is 365 (the “Pro-Ration Fraction”);
or

 

4



--------------------------------------------------------------------------------

II.        if, either (x) with respect to the fiscal year during which the Date
of Termination occurs, (a) the Executive is not reasonably expected by Lazard to
be a “covered employee” (within the meaning of Section 162(m) of the Code) prior
to his Date of Termination or (b) such termination is a result of the
Executive’s death or Disability or occurs following a Change in Control or
(y) the annual bonus that the Executive was eligible to receive for the year in
which the Date of Termination occurs was not originally intended by Lazard to
satisfy the performance-based exception under Section 162(m) of the Code, then
the pro-rata annual bonus shall equal the product of (i) the Average Bonus and
(ii) the Pro-Ration Fraction.

The pro-rata annual bonus determined pursuant to clause (I) or (II) above, as
applicable, shall be paid at such time or times as Lazard Group otherwise makes
incentive payments for such fiscal year (and in all events no earlier than
January 1st, and no later than March 15th, of the year following the year in
which the Date of Termination occurs).

(iii) Notwithstanding any provision of Section 3(d)(ii), the payments and
benefits (other than any earned and unpaid compensation described in clauses
(A) and (B) of Section 3(d)(ii)) payable to the Executive pursuant to
Section 3(d)(ii) upon a Qualifying Termination prior to a Change in Control
shall be subject to and conditioned upon the Executive having delivered to the
Firm, no later than the 60th day after the Date of Termination, a waiver and
general release of claims in favor of the Firm and its affiliates in the form
attached hereto as Exhibit A that has become effective and irrevocable in
accordance with its terms (such requirement to execute a release, the “Release
Requirement”). Notwithstanding the foregoing, the Release Requirement shall
lapse upon a Change in Control.

(iv) For all purposes of this Agreement, including Section 5(a), and for all
purposes of the outstanding equity-based awards, fund interest awards and any
similar awards (collectively, the “Awards”) held by the Executive as of the Date
of Termination (as defined in this Agreement), a resignation by the Executive
for Good Reason during the Term shall be treated as a termination of the
Executive by the Firm without Cause or as a Termination of Employment by the
Firm other than for Cause (as such phrase or similar phrases are defined in the
Plan) or the award agreements governing the Awards (each, an “Award
Agreement”)), as applicable.

(v) In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Section 3(d) and such amounts
shall not be reduced whether or not the Executive obtains other employment.
Except as provided in Section 16(f) of this Agreement, the Firm’s obligation to
make the payments and provide the benefits provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Firm may have against the Executive.

(e)        Certain Definitions. For purposes of this Agreement, as applicable,
the following terms shall have the following meanings:

“Cause” shall mean: (i) conviction of the Executive of, or a guilty or nolo
contendere plea (or the equivalent in a non-United States jurisdiction) by the
Executive to, a felony (or the

 

5



--------------------------------------------------------------------------------

equivalent in a non-United States jurisdiction), or of any other crime that
legally prohibits the Executive from working for the Firm; (ii) breach by the
Executive of a regulatory rule that materially adversely affects the Executive’s
ability to perform his duties to the Firm; (iii) willful and deliberate failure
on the part of the Executive (other than any such failure resulting from
incapacity due to physical or mental illness or following the Firm’s termination
of the Executive other than for Cause or, prior to the Scheduled Expiration
Date, the Executive’s termination for Good Reason in accordance with this
Agreement) (A) to perform his employment duties in any material respect or
(B) to follow specific reasonable directions received from the Firm’s Chief
Executive Officer, in each case following written notice to the Executive of
such failure and, if such failure is curable, the Executive’s failing to cure
such failure within a reasonable time (but in no event less than thirty
(30) days after actual receipt by the Executive of such written notice); or
(iv) a breach of the Covenants (as defined in Section 10(a) below) that is
(individually or combined with other such breaches) demonstrably and materially
injurious to Lazard or any of its affiliates. No act or failure to act, on the
part of the Executive, shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the Firm.
Notwithstanding the foregoing, with respect to the events described in
clauses (ii), (iii)(A) and (iv) hereof, the Executive’s acts or failure to act
shall not constitute Cause to the extent taken (or not taken) based upon the
direct instructions of the Firm’s Chief Executive Officer or upon the direct
advice of counsel to the Firm. Except in the case of a termination of the
Executive’s employment under clause (i) of the definition of Cause, the
cessation of employment of the Executive following a Change in Control shall not
be deemed to be for Cause unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than two-thirds of the entire membership of the board of directors or
similar governing body of the entity that is the ultimate parent of the Firm
(such board, referred to as the “Applicable Board”) finding that, in the good
faith opinion of the Applicable Board, circumstances constituting Cause exist.

“Date of Termination” shall mean (i) if the Executive’s employment is terminated
by the Firm for Cause, the date of receipt of the written notice of termination
from the Firm or any later date specified therein within thirty (30) days after
the Executive’s receipt of such notice, as the case may be, (ii) if the
Executive’s employment is terminated by the Firm other than for Cause or
Disability, the date that is three months following the date on which the Firm
notifies the Executive in writing of such termination (provided that if the Firm
wishes to terminate the Term with immediate effect and provide the Executive
with three months’ base salary in lieu of notice in accordance with Section 1
above, then the Date of Termination shall be the date on which the Firm notifies
the Executive in writing of such termination), (iii) if the Executive’s
employment is voluntarily terminated by the Executive without Good Reason, the
date as specified by the Executive in the notice of termination, which date
shall not be less than three months after the Executive notifies the Firm in
writing of such termination, unless waived in writing by the Firm, (iv) if the
Executive’s employment is terminated by the Executive for Good Reason, the
earlier of (A) the last day of the cure period (assuming no cure has occurred)
and (B) the date Lazard Group formally notifies the Executive in writing that it
does not intend to cure, unless Lazard Group and the Executive agree to a later
date, which shall in no event be later than thirty (30) days following the first
to occur of the dates set forth in clauses (A) and (B) of this clause (iv), and
(v) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the date on which the Executive’s

 

6



--------------------------------------------------------------------------------

termination due to Disability is effective for purposes of the applicable
long-term disability plan of the Firm, as the case may be. The Firm and the
Executive shall take all steps necessary (including with regard to any
post-termination services by the Executive) to ensure that any termination of
the Executive’s employment described in this Agreement constitutes a “separation
from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained herein to the contrary, (x) to the extent
that any amounts owed to the Executive under this Agreement are payable upon his
termination of employment and are subject to Section 409A of the Code, then to
the extent required in order to comply with Section 409A of the Code, such
amounts shall not be payable to the Executive unless and until his termination
of employment constitutes a “separation from service,” within the meaning of
Section 409A of the Code, including the default presumptions thereof and (y) the
date on which such separation from service takes place shall be the “Date of
Termination.”

“Good Reason” shall mean (i) the assignment to the Executive of any duties
inconsistent in any material respect with the Executive’s positions (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities from those contemplated by Section 3(b) of this Agreement
(without regard to whether or not the Specified Expiration Date has passed), or
any other action by the Firm which results in a material diminution in such
positions (including status, offices, titles and reporting requirements),
authority, duties or responsibilities from those contemplated by Section 3(b) of
this Agreement (without regard to whether or not the Specified Expiration Date
has passed), (ii) a material breach by the Firm of the terms of this Agreement,
including any material failure by the Firm to comply with Section 3(c) of this
Agreement or the nondisparagement covenant in Section 8 of this Agreement, or
(iii) without the Executive’s written consent, any requirement that the
Executive’s principal place of employment be relocated to a location that
increases the Executive’s commute from his primary residence by more than thirty
(30) miles. In the event of a termination for Good Reason, the notice
requirements of Section 1 of this Agreement shall not apply. Notwithstanding the
foregoing, a termination for Good Reason shall not have occurred unless (A) the
Executive gives written notice to Lazard Group of termination of employment
within ninety (90) days after the Executive first becomes aware of the
occurrence of the circumstances constituting Good Reason, specifying in
reasonable detail the circumstances constituting Good Reason, and Lazard Group
has failed within thirty (30) days after receipt of such notice to cure (if
capable of cure) the circumstances constituting Good Reason, and (B) the
Executive’s “separation from service” (within the meaning of Section 409A of the
Code) occurs no later than the earlier of (x) the last day of the cure period
(assuming no cure has occurred) and (y) the date Lazard Group formally notifies
the Executive in writing that it does not intend to cure, unless Lazard Group
and the Executive agree to a later date, which later date shall in no event be
more than two years following the initial existence of one or more of the
circumstances giving rise to Good Reason.

(f)        Certain Limitations on Payments. In the event that it is determined
by the reasonable computation by a nationally recognized certified public
accounting firm that shall be selected by the Firm prior to any transaction
constituting a change of control (which accounting firm shall in no event be the
accounting firm for the entity seeking to effectuate such change of control) and
reasonably acceptable to the Executive (the “Accountant”), which determination
shall be certified by the Accountant and set forth in a certificate delivered to
the Executive setting forth in reasonable detail the basis of the Accountant’s
determinations, that the aggregate amount of the payments, distributions,
benefits and entitlements in the nature of compensation

 

7



--------------------------------------------------------------------------------

(within the meaning of Section 280G(B)(2) of the Code) by the Firm or any
affiliate to or for the Executive’s benefit (including any payment,
distribution, benefit or entitlement made by any person or entity effecting a
change of control), in each case, that constitute “parachute payments” within
the meaning of Section 280G of the Code (such payments, the “Parachute
Payments”) that, but for this Section 3(f), would be payable to the Executive,
exceeds the greatest amount of Parachute Payments that could be paid to the
Executive without giving rise to any liability for any excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law (such tax or taxes being hereafter collectively
referred to as the “Excise Tax”), then the aggregate amount of Parachute
Payments payable to the Executive shall equal the amount that produces the
greatest after-tax benefit to the Executive after taking into account first any
positions to mitigate such Excise Tax (including mitigation under a “reasonable
compensation” analysis) and second any Excise Tax payable by the Executive. For
the avoidance of doubt, this provision shall reduce the amount of Parachute
Payments otherwise payable to the Executive, only if doing so would place the
Executive in a better net after-tax economic position as compared with not doing
so (taking into account the Excise Tax payable in respect of such Parachute
Payments). The Firm shall reduce or eliminate the Parachute Payments, as
necessary, by first reducing or eliminating the portion of the Parachute
Payments provided under this Agreement (the “Agreement Payments”) that are
payable in cash and then by reducing or eliminating the non-cash portion of the
Agreement Payments, in each case, in reverse order beginning with payments or
benefits that are to be paid the furthest in time from the Date of Termination.
For purposes of reducing the Parachute Payments to the Executive, only the
Agreement Payments (and no other Parachute Payments) shall be reduced.

In connection with making determinations under this Section 3(f) and determining
the Excise Tax (if any), the Accountant shall take into account the value of any
reasonable compensation for services to be rendered by the Executive before or
after the change of control, including the restrictive covenants applicable to
the Executive under this Agreement and any other non-competition provisions that
may apply to the Executive, and the Firm shall cooperate in the valuation of any
such services, including any restrictive covenants. The Firm and the Executive
agree that the severance payments payable to the Executive in connection with a
Change in Control pursuant to Section 3(d) are in consideration for, among other
things, the restrictions and obligations set forth in Sections 4, 5, 6, 7, 8 and
9 of this Agreement, and that, for purposes of any such restrictions, the notice
period (if any) prior to the Date of Termination is intended to and functions as
an extension of the period of restriction on the Executive. All fees and
expenses of the Accountant in implementing the provisions of this Section 3(f)
shall be borne by the Firm, and the Firm shall reimburse the Executive for all
reasonable legal fees incurred with respect to the calculations under this
Section 3(f) and any reasonable legal and accounting fees incurred with respect
to disputes related thereto.

(g)        Section 409A. It is the intention of the parties that the payments
and benefits to which the Executive could become entitled pursuant to this
Agreement, as well as the termination of the Executive’s employment under this
Agreement, comply with or are exempt from Section 409A of the Code. Any payments
that qualify for the “short-term deferral” exception, the “separation pay”
exception or another exception under Section 409A of the Code shall be paid
pursuant to the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of

 

8



--------------------------------------------------------------------------------

compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of Section 409A of the Code. In this regard,
notwithstanding anything in this Agreement to the contrary, all cash amounts
(and cash equivalents) that become payable under Section 3(d) on account of the
Executive’s termination of employment which is an “involuntary separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(n)) shall
be paid as provided under Section 3(d) and in no event later than March 15 of
the year following the year in which the Date of Termination occurs. In the
event the parties determine that the terms of this Agreement do not comply with
Section 409A of the Code, they will negotiate reasonably and in good faith to
amend the terms of this Agreement such that they comply with, or are exempt
from, Section 409A of the Code (in a manner that attempts to minimize the
economic impact of such amendment on the Executive and the Firm) within the time
period permitted by the applicable Treasury Regulations and in accordance with
IRS Notice 2010-6 and other applicable guidance. All expenses or other
reimbursements owed to the Executive under this Agreement shall be for expenses
incurred during the Executive’s lifetime or within ten years after his death,
shall be payable in accordance with the Firm’s policies in effect from time to
time, but in any event, to the extent required in order to comply with
Section 409A of the Code, and shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
the Executive. In addition, to the extent required in order to comply with
Section 409A of the Code, no such reimbursement or expenses eligible for
reimbursement in any taxable year shall in any way affect the expenses eligible
for reimbursement in any other taxable year and the Executive’s right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchanged for another benefit. Notwithstanding any other provision of this
Agreement, if (i) the Executive is to receive payments or benefits by reason of
his separation from service (as such term is defined in Section 409A of the
Code) other than as a result of his death, (ii) the Executive is a “specified
employee” within the meaning of Section 409A of the Code (as determined in
accordance with the methodology established by the Firm as in effect on the date
of the Executive’s separation from service) for the period in which the payment
or benefit would otherwise commence, and (iii) such payment or benefit would
otherwise subject the Executive to any tax, interest or penalty imposed under
Section 409A of the Code (or any regulation promulgated thereunder) if the
payment or benefit would commence within six months of a termination of the
Executive’s employment, then such payment or benefit will instead be paid, with
interest at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code (“Interest”) determined as of the Date of Termination, as provided
below in this Section 3(g). Such payments or benefits that would have otherwise
been required to be made during such six-month period will be paid to the
Executive (or his estate, as the case may be) in one lump sum payment or
otherwise provided to the Executive (or his estate, as the case may be) on the
earlier of (A) the first business day that is six months and one day after the
Executive’s separation from service or (B) the fifth business day following the
Executive’s death. Thereafter, the payments and benefits will continue, if
applicable, for the relevant period set forth in this Agreement, as the case may
be.

4.        Confidential Information. In the course of involvement in the Firm’s
activities or otherwise, the Executive has obtained or may obtain confidential
information concerning the Firm’s businesses, strategies, operations, financial
affairs, organizational and personnel matters (including information regarding
any aspect of the Executive’s tenure as a managing director, member, partner or
employee of the Firm or of the termination of such position, partnership or
employment), policies, procedures and other non-public matters, or concerning
those of third

 

9



--------------------------------------------------------------------------------

parties. The Executive shall not at any time (whether during or after the
Executive’s employment with the Firm) disclose or use for the Executive’s own
benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Firm, any trade secrets,
information, data, or other confidential or proprietary information relating to
customers, development programs, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, financing methods, plans, or
the business and affairs of the Firm, provided that the foregoing shall not
apply to information which is not unique to the Firm or which is generally known
to the industry or the public other than as a result of the Executive’s breach
of this covenant or as required pursuant to an order of a court, governmental
agency or other authorized tribunal. The Executive agrees that upon termination
of the Executive’s employment with the Firm for any reason, the Executive or, in
the event of the Executive’s death, the Executive’s heirs or estate at the
request of the Firm, shall return to the Firm immediately all memoranda, books,
papers, plans, information, letters and other data, and all copies thereof or
therefrom, in any way relating to the business of the Firm, except that the
Executive (or the Executive’s heirs or estate) may retain personal notes,
notebooks and diaries. The Executive further agrees that the Executive shall not
retain or use for the Executive’s account at any time any trade names, trademark
or other proprietary business designation used or owned in connection with the
businesses of the Firm. Without limiting the foregoing, the existence of, and
any information concerning, any dispute between the Executive and the Firm shall
be subject to the terms of this Section 4, except that the Executive may
disclose information concerning such dispute to the arbitrator or court that is
considering such dispute, and to the Executive’s legal counsel, spouse or
domestic partner, and tax and financial advisors (provided that such persons
agree not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

5.        Noncompetition. (a) The Executive acknowledges and recognizes the
highly competitive nature of the businesses of the Firm. The Executive further
acknowledges and agrees that in the course of the Executive’s employment with
the Firm, the Executive has been and shall be provided with access to sensitive
and proprietary information about the clients, prospective clients, knowledge
capital and business practices of the Firm, and has been and shall be provided
with the opportunity to develop relationships with clients, prospective clients,
consultants, employees, representatives and other agents of the Firm, and the
Executive further acknowledges that such proprietary information and
relationships are extremely valuable assets in which the Firm has invested and
shall continue to invest substantial time, effort and expense. Accordingly, the
Executive hereby reaffirms and agrees that while employed by the Firm (including
during any applicable notice period) and thereafter until (i) six months after
the Date of Termination for any reason other than a termination by the Firm
without Cause or by the Executive for Good Reason or (ii) three months after the
Date of Termination by the Firm without Cause or by the Executive for Good
Reason (such period, the “Noncompete Restriction Period”), the Executive shall
not, directly or indirectly, on the Executive’s behalf or on behalf of any other
person, firm, corporation, association or other entity, as an employee,
director, advisor, partner, consultant or otherwise, engage in a “Competing
Activity,” or acquire or maintain any ownership interest in, a “Competitive
Enterprise”. For purposes of this Agreement, (A) “Competing Activity” means the
providing of services or performance of activities for a Competitive Enterprise
in a line of business that is similar to any line of business to which the
Executive provided services to the Firm in a capacity that is similar to the
capacity in which the

 

10



--------------------------------------------------------------------------------

Executive acted for the Firm while employed by the Firm, and (B) “Competitive
Enterprise” shall mean a business (or business unit) that (1) engages in any
activity or (2) owns or controls a significant interest in any entity that
engages in any activity, that in either case, competes anywhere with any
activity in which the Firm is engaged up to and including the Executive’s Date
of Termination. Further, notwithstanding anything in this Section 5, the
Executive shall not be considered to be in violation of this Section 5 solely by
reason of owning, directly or indirectly, any stock or other securities of a
Competitive Enterprise (or comparable interest, including a voting or profit
participation interest, in any such Competitive Enterprise) if the Executive’s
interest does not exceed 5% of the outstanding capital stock of such Competitive
Enterprise (or comparable interest, including a voting or profit participation
interest, in such Competitive Enterprise).

(b)        The Executive acknowledges that the Firm is engaged in business
throughout the world. Accordingly, and in view of the nature of the Executive’s
position and responsibilities, the Executive agrees that the provisions of this
Section 5 shall be applicable to each jurisdiction, foreign country, state,
possession or territory in which the Firm may be engaged in business while the
Executive is employed by the Firm.

6.        Nonsolicitation of Clients. The Executive hereby agrees that during
the Noncompete Restricted Period, the Executive shall not, in any manner,
directly or indirectly, (a) Solicit a Client to transact business with a
Competitive Enterprise or to reduce or refrain from doing any business with the
Firm, to the extent the Executive is soliciting a Client to provide them with
services that would be considered a Competing Activity if such services were
provided by the Executive, or (b) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and a Client. For
purposes of this Agreement, the term “Solicit” means any direct or indirect
communication of any kind whatsoever, regardless of by whom initiated, inviting,
advising, persuading, encouraging or requesting any person or entity, in any
manner, to take or refrain from taking any action, and the term “Client” means
any client or prospective client of the Firm, whether or not the Firm has been
engaged by such Client pursuant to a written agreement; provided that an entity
which is not a client of the Firm shall be considered a “prospective client” for
purposes of this sentence only if the Firm made a presentation or written
proposal to such entity during the 12-month period preceding the Date of
Termination or was preparing to make such a presentation or proposal at the time
of the Date of Termination.

7.        No Hire of Employees. The Executive hereby agrees that while employed
by the Firm (including during any applicable notice period) and thereafter until
nine months after the Executive’s Date of Termination (such period, the “No Hire
Restriction Period”), the Executive shall not, directly or indirectly, for
himself or on behalf of any third party at any time in any manner, Solicit,
hire, or otherwise cause any employee who is at the associate level or above,
officer or agent of the Firm to apply for, or accept employment with, any
Competitive Enterprise, or to otherwise refrain from rendering services to the
Firm or to terminate his or her relationship, contractual or otherwise, with the
Firm, other than in response to a general advertisement or public solicitation
not directed specifically to employees of the Firm.

8.        Nondisparagement; Transfer of Client Relationships. The Executive
shall not at any time (whether during or after the Executive’s employment with
the Firm), and shall instruct

 

11



--------------------------------------------------------------------------------

his spouse, domestic partner, parents, and any of their lineal descendants (it
being agreed that in any dispute between the parties regarding whether the
Executive breached such obligation to instruct, the Firm shall bear the burden
of demonstrating that the Executive breached such obligation) not to, make any
comments or statements to the press, employees of the Firm, any individual or
entity with whom the Firm has a business relationship or any other person, if
such comment or statement is disparaging to the Firm, its reputation, any of its
affiliates or any of its current or former officers, members or directors,
except for truthful statements as may be required by law. The Firm (including
any designated spokespersons) and the directors and executive officers of the
Firm shall not make any comments or statements to the press, other employees of
the Firm, any individual or entity with whom the Firm has a business
relationship or any other person that is disparaging to the Executive or his
reputation, except for truthful statements as may be required by law. The Firm
acknowledges that the nondisparagement provision in favor of the Executive under
this Section 8 is reasonable in light of all of the circumstances and imposes no
undue hardship on the Firm. Accordingly, the Executive shall have the same
enforcement rights and remedies with respect to such nondisparagement provision
as the Firm has with respect to the Covenants (including, for the avoidance of
doubt, the rights and remedies set forth in Sections 11 and 13). Further, such
nondisparagement provision shall be subject to reformation on the same basis as
the Covenants pursuant to Section 10(a). During the period commencing on the
Executive’s Date of Termination and ending 90 days thereafter, the Executive
hereby agrees to take all actions and do all such things as may be reasonably
requested by the Firm from time to time to maintain for the Firm the business,
goodwill, and business relationships with any of the Firm’s Clients with whom
the Executive worked during the term of the Executive’s employment, provided
that such actions and things do not materially interfere with other employment
of the Executive. Notwithstanding any provision of this Agreement to the
contrary (including Section 4 or this Section 8), the Covenants are not intended
to, and shall be interpreted in a manner that does not, limit or restrict the
Executive from exercising any legally protected whistleblower rights (including
pursuant to Rule 21F under the Securities Exchange Act of 1934).

9.        Notice of Termination Required. Pursuant to Section 1 and subject to
Section 3(e), the Executive has agreed to provide three months’ written notice
to the Firm prior to his termination of employment. The Executive hereby agrees
that, if, during the three-month period after the Executive has provided notice
of termination to the Firm or prior thereto, the Executive enters (or has
entered into) a written agreement to perform Competing Activities for a
Competitive Enterprise, such action shall be deemed a violation of Section 5.

10.        Covenants Generally. (a) The Executive’s covenants as set forth in
Sections 4 through 9 of this Agreement are from time to time referred to herein
as the “Covenants”. If any of the Covenants is finally held to be invalid,
illegal or unenforceable (whether in whole or in part), such Covenant shall be
deemed modified to the extent, but only to the extent, of such invalidity,
illegality or unenforceability and the remaining such Covenants shall not be
affected thereby; provided, however, that if any of such Covenants is finally
held to be invalid, illegal or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
such Covenant shall be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.

 

12



--------------------------------------------------------------------------------

(b)        The Executive acknowledges that the Executive’s compliance with the
Covenants is an important factor to the continued success of the Firm’s
operations and its future prospects. The Executive understands that the
provisions of the Covenants may limit the Executive’s ability to work in a
business similar to the business of the Firm; however, the Executive agrees that
in light of the Executive’s education, skills, abilities and financial
resources, the Executive shall not assert, and it shall not be relevant nor
admissible as evidence in any dispute arising in respect of the Covenants, that
any provisions of the Covenants prevent the Executive from earning a living. In
connection with the enforcement of or any dispute arising in connection with the
Covenants, the wishes or preferences of a Client or prospective Client of the
Firm as to who shall perform its services, or the fact that the Client or
prospective Client of the Firm may also be a Client of a third party with whom
the Executive is or becomes associated, shall neither be relevant nor admissible
as evidence. The Executive hereby agrees that prior to accepting employment with
any other person or entity during his employment with the Firm or during the
Noncompete Restriction Period or the No Hire Restriction Period, the Executive
shall provide such prospective employer with written notice of the provisions of
this Agreement, with a copy of such notice delivered no later than the date of
the Executive’s commencement of such employment with such prospective employer,
to the General Counsel of Lazard.

(c)        The provisions of Sections 4 through 11 shall remain in full force
and effect from the date hereof through the expiration of the period specified
therein notwithstanding the earlier termination of the Term or the Executive’s
employment. Without limiting the generality of the foregoing, in the event that
any current or future Award Agreement includes restrictive covenants with a
duration that is shorter than the duration of the Covenants, the duration of any
longer Covenants shall be deemed to be automatically incorporated into such
Award Agreement, unless otherwise specifically set forth therein. For the
avoidance of doubt, (i) in no event shall a violation of the Covenants or any
restrictive covenants set forth in any Award Agreement serve as a basis for the
forfeiture of any Awards (including any dividend equivalents or shares delivered
or amounts payable in respect of settled Awards) from and after a Change in
Control, regardless of when the Date of Termination occurs; and (ii) the
duration of the Covenants or any restrictive covenants set forth in any Award
Agreement shall be for the period specified in the applicable provision (as
modified by the immediately preceding sentence), without regard to whether the
vesting or settlement date of an Award occurs after the expiration of such
period (other than to the extent any such restrictive covenant is extended in
connection with the Executive’s receipt of “retirement” treatment as provided in
an Award Agreement).

11.        Remedies. The Firm and the Executive acknowledge that the time,
scope, geographic area and other provisions of the Covenants have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement. The Executive acknowledges and agrees that the
terms of the Covenants: (a) are reasonable in light of all of the circumstances,
(b) are sufficiently limited to protect the legitimate interests of the Firm,
(c) impose no undue hardship on the Executive and (d) are not injurious to the
public. The Executive further acknowledges and agrees that the Executive’s
breach of the Covenants will cause the Firm irreparable harm, which cannot be
adequately compensated by money damages. The Executive also agrees that the Firm
shall be entitled to injunctive relief for any actual or threatened violation of
any of the Covenants in addition to any other remedies it may have, including
money damages. The Executive acknowledges and agrees that any such injunctive
relief or other

 

13



--------------------------------------------------------------------------------

remedies shall be in addition to, and not in lieu of, any forfeitures of awards
(required pursuant to the terms of any such awards) that may be granted to the
Executive in the future under one or more of the Firm’s compensation and benefit
plans.

12.        Arbitration. Subject to the provisions of Sections 13 and 14, any
dispute, controversy or claim between the Executive and the Firm arising out of
or relating to or concerning the provisions of this Agreement, any agreement
between the Executive and the Firm relating to or arising out of the Executive’s
employment with the Firm or otherwise concerning any rights, obligations or
other aspects of the Executive’s employment relationship in respect of the Firm
(“Employment Related Matters”), shall be finally settled by arbitration in New
York City before, and in accordance with the rules then obtaining of, the
Financial Industry Regulatory Authority (“FINRA”) or, if FINRA declines to
arbitrate the matter, the American Arbitration Association (the “AAA”) in
accordance with the commercial arbitration rules of the AAA. Prior to a Change
in Control, each party shall bear its own costs and expenses of any such
arbitration. Following a Change in Control, Lazard Group shall pay to the
Executive, as incurred, all legal fees and expenses reasonably incurred by the
Executive or with respect to the Executive during his lifetime or within ten
years after his death in connection with any contest by Lazard Group, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including any action to compel arbitration or enforce any arbitration award or
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement, and whether or not any such contest is under this
Section 12 or Section 13 of this Agreement or otherwise), plus Interest
determined as of the date such legal fees and expenses were incurred; provided
that, the Executive shall promptly repay to Lazard Group all such amounts if the
Executive fails to prevail on at least one material issue in dispute in any such
contest.

13.        Injunctive Relief; Submission to Jurisdiction. Notwithstanding the
provisions of Section 12, and in addition to its right to submit any dispute or
controversy to arbitration, the Firm may bring an action or special proceeding
in a state or federal court of competent jurisdiction sitting in the City of New
York, whether or not an arbitration proceeding has theretofore been or is ever
initiated, for the purpose of temporarily, preliminarily, or permanently
enforcing the provisions of the Covenants, or to enforce an arbitration award,
and, for the purposes of this Section 13, the Executive (a) expressly consents
to the application of Section 14 to any such action or proceeding, (b) agrees
that proof shall not be required that monetary damages for breach of the
provisions of the Covenants or this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (c) irrevocably appoints the
General Counsel of Lazard as the Executive’s agent for service of process in
connection with any such action or proceeding, who shall promptly advise the
Executive of any such service of process.

14.        Choice of Forum. (a) THE EXECUTIVE AND THE FIRM HEREBY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN
THE CITY OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO OR CONCERNING THIS AGREEMENT OR ANY EMPLOYMENT RELATED MATTERS THAT
IS NOT OTHERWISE REQUIRED TO BE ARBITRATED OR RESOLVED ACCORDING TO THE
PROVISIONS OF SECTION 12. This includes any suit, action or proceeding to compel
arbitration or to enforce an arbitration award. This also includes any suit,
action, or proceeding

 

14



--------------------------------------------------------------------------------

arising out of or relating to any post-employment Employment Related Matters.
The Executive and the Firm acknowledge that the forum designated by this
Section 14 has a reasonable relation to this Agreement, and to the Executive’s
relationship to the Firm. Notwithstanding the foregoing, nothing herein shall
preclude the Firm or the Executive from bringing any action or proceeding in any
other court for the purpose of enforcing the provisions of Sections 13, 14 or
15.

(b)        The agreement of the Executive and the Firm as to forum is
independent of the law that may be applied in the action, and the Executive and
the Firm agree to such forum even if the forum may under applicable law choose
to apply non-forum law. The Executive and the Firm hereby waive, to the fullest
extent permitted by applicable law, any objection which the Executive or the
Firm now or hereafter may have to personal jurisdiction or to the laying of
venue of any such suit, action or proceeding in any court referred to in
Section 14(a). The Executive and the Firm undertake not to commence any action
arising out of or relating to or concerning this Agreement in any forum other
than a forum described in this Section 14, or, to the extent applicable,
Section 12. The Executive and the Firm agree that, to the fullest extent
permitted by applicable law, a final and non-appealable judgment in any such
suit, action or proceeding in any such court shall be conclusive and binding
upon the Executive and the Firm.

15.        Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (UNITED STATES OF AMERICA),
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS WHICH COULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

16.        Miscellaneous. (a) This Agreement shall supersede any other
agreement, written or oral, pertaining to the matters covered herein.

(b)        Sections 3(c), 3(d), 3(e), 3(f), 3(g), 4, 5, 6, 7, 8, 9, 10, 11, 12,
13, 14, 15 and 16 shall survive the termination of this Agreement and the
Executive’s employment and shall inure to the benefit of and be binding and
enforceable by the Firm and the Executive.

(c)        Notices hereunder shall be delivered to Lazard at its principal
executive office directed to the attention of its General Counsel, and to the
Executive at the Executive’s last address appearing in the Firm’s employment
records. All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid.

(d)        This Agreement may not be amended or modified, other than by a
written agreement executed by the Executive and the Firm, nor may any provision
hereof be waived other than by a writing executed by the Executive or the Firm;
provided that any waiver, consent, amendment or modification of any of the
provisions of this Agreement shall not be effective against the Firm without the
written consent of the Compensation Committee of Lazard or its successors. The
Executive may not, directly or indirectly (including by operation of law),
assign the Executive’s rights or obligations hereunder without the prior written
consent of the Compensation Committee of Lazard or its successors, and any such
assignment by the Executive in violation of this Agreement shall be void. This
Agreement shall be binding upon the

 

15



--------------------------------------------------------------------------------

Executive’s permitted successors and assigns. Without the Executive’s consent,
Lazard or Lazard Group may at any time and from time to time assign its rights
and obligations hereunder to any of its subsidiaries or affiliates (and have
such rights and obligations reassigned to it or to any other subsidiary or
affiliate), provided that no such assignment shall relieve Lazard or Lazard
Group, as the case may be, from its obligations under this Agreement or impair
Lazard’s or Lazard Group’s right to enforce this Agreement against the
Executive. This Agreement shall be binding upon and inure to the benefit of the
Firm and its successors and assigns.

(e)        Without limiting the provisions of Section 10(a), if any provision of
this Agreement is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining provisions shall not be affected thereby.

(f)        The Firm may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation, and may withhold from, and offset
by, any amounts or benefits provided under this Agreement, any amounts owed to
the Firm by the Executive, including any advances, expenses, loans, or other
monies the Executive owes the Firm pursuant to a written agreement or any
written policy of the Firm which has been communicated to the Executive, except
to the extent such withholding or offset is not permitted under Section 409A of
the Code without the imposition of additional taxes or penalties on the
Executive.

(g)        Except as expressly provided herein, this Agreement shall not confer
on any person other than the Firm and the Executive any rights or remedies
hereunder. There shall be no third-party beneficiaries to this Agreement.

(h)        The captions in this Agreement are for convenience of reference only
and shall not define or limit the provisions hereof. As used in this Agreement,
words such as “herein,” “hereinafter,” “hereby” and “hereunder,” and the words
of like import refer to this Agreement, unless the context requires otherwise.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The term “or” is not exclusive.

(i)        Notwithstanding any provision of this Agreement to the contrary, to
the minimum extent necessary to ensure the provision of non-taxable benefits
under Section 105(h) of the Code or any similar law, the Firm shall be entitled
to alter the manner in which medical benefits are provided to the Executive
following termination of his employment; provided that, in no event shall the
after-tax cost to the Executive of such benefits be greater than the cost
applicable to similarly situated executives of the Firm who have not terminated
employment or, following a Change in Control, the cost applicable to the
Executive immediately prior to the Change in Control, if more favorable to the
Executive.

(j)        The Executive acknowledges and agrees that the Executive is subject
to the Firm’s Compensation Recovery Policy Applicable to Named Executive
Officers, as in effect as of the date hereof (a copy of which has been provided
to the Executive).

(k)        This Agreement, together with any applicable Award Agreements,
constitutes the entire agreement and understanding of the parties with respect
to the transactions contemplated

 

16



--------------------------------------------------------------------------------

hereby and subject matter hereof and supersedes and replaces any and all prior
agreements, understandings, statements, representations and warranties, written
or oral, express or implied or whenever and howsoever made, directly or
indirectly relating to the subject matter hereof, including the Prior Retention
Agreement. Notwithstanding the foregoing, the Executive’s Covenants shall
operate independently of, and shall be in addition to, any similar covenants to
which the Executive is subject pursuant to any other agreement with the Firm.

(l)        Upon termination of the Executive’s employment for any reason,
Executive agrees to resign, effective as of the Date of Termination, from any
positions that the Executive holds with any member of the Firm, including the
Board of Directors of Lazard (and any committees thereof) and the board of
directors (and any committees thereof) of any of Lazard’s or Lazard Group’s
respective affiliates. The Executive hereby agrees to execute any and all
documentation of such resignations upon request by the Firm; provided that the
Executive shall be treated for all purposes as having so resigned upon the Date
of Termination, regardless of when or whether the Executive executes any such
documentation. For the avoidance of doubt, the foregoing resignations shall not
affect any rights the Executive may have to (i) indemnification from the Firm,
including, as a director or officer of Lazard, Lazard Group or any of their
respective affiliates, or (ii) any payments or benefits from the Firm in
connection with termination of employment, whether pursuant to Section 3(d) of
this Agreement or otherwise.

17.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, will constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission or
electronic means (including by “pdf”) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Firm hereto have caused this Agreement
to be executed and delivered on the date first above written.

 

LAZARD LTD, By:  

  /s/ Scott D. Hoffman

Name:     Scott D. Hoffman Title:  

  Managing Director and

  General Counsel

LAZARD GROUP LLC (on its behalf, and on behalf of its subsidiaries and
affiliates), By:  

  /s/ Scott D. Hoffman

Name:     Scott D. Hoffman Title:  

  Managing Director and

  General Counsel

      

/s/ Alexander F. Stern

      Alexander F. Stern

 

18



--------------------------------------------------------------------------------

Exhibit A

WAIVER AND GENERAL RELEASE

Waiver and General Release (“Agreement”), dated as of             , by and
between Alexander F. Stern (“Employee” or “you”) and Lazard Group LLC (the
“Company”) on behalf of itself and its past and/or present parent entities
(including but not limited to Lazard Ltd), and its or their subsidiaries,
divisions, controlled affiliates and related business entities (other than any
entity that ceased to be an affiliate thereof prior to May 10, 2005)
predecessors, successors and assigns, assets, employee benefit plans or funds,
and any of its or their respective past and/or present directors, officers,
fiduciaries, agents, trustees, administrators, attorneys, employees and assigns,
in their capacities as agents for the Company (collectively, the “Company
Entities”).

1.        Concluding Employment. You acknowledge your separation from employment
with the Company effective              (the “Separation Date”), and that after
the Separation Date you shall not represent yourself as being a director,
officer, employee, agent or representative of any Company Entity for any
purpose. The Separation Date shall be the termination date of your employment
for all purposes including participation in and coverage under all benefit plans
and programs sponsored by or through the Company Entities except as otherwise
provided herein. You agree that, other than with permission, you are not allowed
on Company premises at any time after the Separation Date. Within 15 business
days following the Separation Date, you will be paid for previously submitted
un-reimbursed business expenses (in accordance with usual Company guidelines and
practices), to the extent not theretofore paid. In addition, you will be paid
for any accrued but unused vacation days.

2.        Severance Benefits. In exchange for your waiver of claims against the
Company Entities and your compliance with the other terms and conditions of this
Agreement, the Company agrees to pay or provide to you the amounts and benefits
as set forth in Section 3(d) to the Amended and Restated Agreement Relating to
Retention and Noncompetition and Other Covenants by and among the Company,
Lazard Ltd and you, dated as of March 9, 2016 (such agreement, the “Retention
Agreement”) that are conditioned on the Release Requirement (as defined in
Section 3(d)(iii)) (the “Severance Benefits”).

3.        Acknowledgement. You acknowledge and agree that the Severance
Benefits: (a) except as expressly provided herein, are in full discharge of any
and all liabilities and obligations of the Company Entities to you, monetarily
or with respect to employee benefits or otherwise, including but not limited to
any and all obligations arising under any alleged written or oral employment
agreement, policy, plan or procedure of the Company Entities and/or any alleged
understanding or arrangement between you and the Company Entities; and (b) would
not be due to you if you did not execute this Agreement.

4.        Release. a. In consideration for the Severance Benefits, except as
expressly provided herein, you, for yourself and for your heirs, executors,
administrators, trustees, legal representatives and assigns (hereinafter
referred to collectively as “Releasors”), forever release and discharge the
Company Entities from any and all claims, demands, causes of action, fees and
liabilities of any kind whatsoever arising out of your employment and/or
separation from that employment with the Company Entities, whether known or
unknown, which you ever had, now

 

19



--------------------------------------------------------------------------------

have, or may have against any of the Company Entities by reason of any act,
omission, transaction, practice, plan, policy, procedure, conduct, occurrence,
or other matter up to and including the date on which you sign this Agreement.

    b.        Without limiting the generality of the foregoing, except as
expressly provided herein, this Agreement is intended to and shall release the
Company Entities from any and all claims, whether known or unknown, which
Releasors ever had, now have, or may have against the Company Entities arising
out of your employment and/or your separation from that employment, including,
but not limited to: (i) any claim under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, the Employee Retirement Income Security Act of 1974 (excluding claims for
accrued, vested benefits under any employee benefit or pension plan of the
Company Entities subject to the terms and conditions of such plan and applicable
law), the Family and Medical Leave Act, and the Sarbanes-Oxley Act of 2002, each
as amended; (ii) any claim under the New York State Human Rights Law, or the New
York City Administrative Code; (iii) any other claim (whether based on federal,
state, or local law, statutory or decisional) relating to or arising out of your
employment, the terms and conditions of such employment, or the separation from
such employment, including but not limited to breach of contract (express or
implied), fraud, misrepresentation, wrongful discharge, detrimental reliance,
defamation, emotional distress or compensatory or punitive damages; and (iv) any
claim for attorneys’ fees, costs, disbursements and/or the like.

    c.        Notwithstanding the foregoing, nothing in this Agreement shall be
a waiver of any of the following claims or rights: (i) any claims that may arise
after the date on which you sign this Agreement, (ii) any rights you may have
pursuant to this Agreement and the Retention Agreement (including, without
limitation, any rights under Section 3(d) of the Retention Agreement) and
Sections 8 and 12 of the Retention Agreement), (iii) any rights you may have to
your vested and accrued compensation and benefits under the Retention Agreement,
the Company’s employee benefit plans, including compensation and benefits that
vest or are required to be paid upon your Separation Date or in connection with
your separation (including as described in Section 18 hereof), (iv) any rights
you may have to indemnification (for the avoidance of doubt, including, without
limitation, as a director or officer of any of the Company Entities) or expense
reimbursement under the Company’s organizational documents, any director’s and
officer’s insurance policy or any other plan, agreement, policy or arrangement
with any of the Company Entities, (v) your rights as a holder of stock, units or
other equity of any of the Company Entities, (vi) your rights to obtain
contribution in the event of the entry of judgment against you as a result of
any act or failure to act for which both you and any of the Company Entities are
jointly responsible and (vii) any claims that by law cannot be waived.

5.        Waiver of Relief. You acknowledge and agree that by virtue of the
foregoing, you have waived any relief available to you (including without
limitation, monetary damages, equitable relief and reinstatement) under any of
the claims and/or causes of action waived in this Agreement. Therefore you agree
that you will not accept any award or settlement from any source or proceeding
(including but not limited to any proceeding brought by any other person or by
any government agency) with respect to any claim or right waived in this
Agreement.

 

20



--------------------------------------------------------------------------------

6.        Cooperation. a. You agree that you will cooperate with the Company
and/or the Company Entities and its or their respective counsel as may be
reasonably requested taking into account your other obligations in connection
with any investigation, administrative proceeding or litigation relating to any
matter that occurred during your employment in which you were involved or of
which you have knowledge, provided that the Company and/or the Company Entities
shall bear all reasonable legal fees and other costs incurred by you in
connection with your cooperation.

          b.        You agree that, in the event you are subpoenaed by any
person or entity (including, but not limited to, any government agency) to give
testimony (in a deposition, court proceeding or otherwise) which in any way
relates to your employment by the Company and/or the Company Entities, to the
extent reasonably practicable and subject to all applicable legal requirements,
based on the written legal advice of your counsel, you will give prompt notice
of such request to                     , Lazard Group LLC, 30 Rockefeller Plaza,
New York, NY 10020 (or his or her successor or designee) and will make no
disclosure until the Company and/or the Company Entities have had a reasonable
opportunity to contest the right of the requesting person or entity to such
disclosure.

7.        Confidentiality. The terms and conditions of this Agreement are and
shall be deemed to be confidential information and shall be subject to the
restrictions and obligations set forth in Section 4 of the Retention Agreement,
provided that the exceptions set forth in the last sentence thereof shall apply
to this Agreement without regard to whether there is a dispute.

8.        Return of Property. You represent that you have returned (or will
return) to the Company all property belonging to the Company and/or the Company
Entities, including but not limited to all proprietary and/or confidential
information (as such terms are used and described in Section 4 of the Retention
Agreement) and documents in any form belonging to the Company or in any way
relating to the business of the Company that are not otherwise generally
available, cell phone, smartphone, keys, card access to the building and office
floors, Employee Handbook, phone card, computer user name and password, disks
and/or voicemail code; provided, however, that an inadvertent failure to return
property of the Company and/or the Company Entities shall not constitute a
breach of this Agreement so long as you promptly return such property upon the
written request of the Company and/or the Company Entities. For the avoidance of
doubt, you may retain your rolodex (or other tangible or electronic equivalent),
any personal electronic devices (after giving the Company the opportunity to
cleanse them of all confidential information of the Company) and your mobile
telephone number as your property. The obligation in this Section 8 is in lieu
of, and not in addition to, the similar obligation relating to the return of
property and documents in Section 4 of the Retention Agreement but in no way
shall affect the other provisions of Section 4 of the Retention Agreement,
including, without limitation, with respect to disclosure or use of confidential
or proprietary information.

9.        Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions shall be enforced to the
maximum extent possible. Further, if a court should determine that any portion
of this Agreement is overbroad or unreasonable, such provision shall be given
effect to the maximum extent possible by narrowing or enforcing in part that
aspect of the provision found overbroad or unreasonable.

 

21



--------------------------------------------------------------------------------

10.        Breach of Agreement. You agree that any breach of this Agreement
shall constitute a material breach as to which the Company Entities may seek
recoupment of the Severance Benefits.

11.        Miscellaneous. a. This Agreement is not intended, and shall not be
construed, as an admission that any of the Company Entities has violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrong whatsoever against you.

            b.        Should any provision of this Agreement require
interpretation or construction, it is agreed by the parties that the entity
interpreting or construing this Agreement shall not apply a presumption against
one party by reason of the rule of construction that a document is to be
construed more strictly against the party who prepared the document.

12.        Assignment. This Agreement is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.

13.        Governing Law; Arbitration. a. This Agreement shall be construed and
enforced in accordance with the laws of the State of New York without regard to
the principles of conflicts of law.

            b.        Any controversy or claim arising out of or relating to
this Agreement or the breach thereof shall be settled consistent with the
provisions of Section 12 of the Retention Agreement.

14.        Entire Agreement. You understand that this Agreement and the
Retention Agreement constitute the complete understanding between the Company
and you, and supersede any and all agreements, understandings, and discussions,
whether written or oral, between you and any of the Company Entities. No other
promises or agreements shall be binding unless in writing and signed by both the
Company and you after the Effective Date (as defined below).

15.        Voluntary Agreement. You acknowledge that you: (a) have carefully
read this Agreement in its entirety; (b) have been offered the opportunity to
have at least 45 days to consider its terms[, and the disclosure information
which will be provided as Exhibit A pursuant to the Older Workers Benefit
Protection Act]; (c) are hereby advised by the Company in writing to consult
with an attorney of your choosing in connection with this Agreement; (d) fully
understand the significance of all of the terms and conditions of this Agreement
and have discussed them with your independent legal counsel, or had a reasonable
opportunity to do so; (e) have had answered to your satisfaction any questions
you have asked with regard to the meaning and significance of any of the
provisions of this Agreement; and (f) are signing this Agreement voluntarily and
of your own free will and agree to abide by all the terms and conditions
contained herein.

16.        Acceptance. You may accept this Agreement by signing it and returning
it to Lazard Group LLC, 30 Rockefeller Plaza, New York, NY 10020, Attention:
                    , on or before             . After executing this Agreement,
you shall have seven (7) days (the “Revocation Period”) to revoke it by
indicating your desire to do so in writing delivered to

 

22



--------------------------------------------------------------------------------

                     at the address above by no later than 5:00 p.m. on the
seventh (7th) day after the date you sign this Agreement. The effective date of
this Agreement shall be the eighth (8th) day after you sign it (the “Effective
Date”). If the last day of the Revocation Period falls on a Saturday, Sunday or
holiday, the last day of the Revocation Period will be deemed to be the next
business day. In the event you do not accept this Agreement as set forth above,
or in the event you revoke this Agreement during the Revocation Period, this
Agreement and the obligations of the Company to provide the Severance Benefits
under Section 3 hereof shall be deemed automatically null and void.

17.        Headings and Captions. The headings and captions herein are provided
for reference and convenience only. They shall not be considered part of this
Agreement and shall not be employed in the construction of this Agreement.

18.        Treatment of Awards. You currently hold the awards listed on Annex I
to this Agreement (the “Awards”). The Awards [(other than the             )]
were granted to you under the [Lazard Ltd 2008 Incentive Compensation Plan].
Notwithstanding any provision of this Agreement to the contrary, your Awards
will be treated in accordance with the terms of the applicable agreement
governing the Awards (for the avoidance of doubt, including but not limited to
the Retention Agreement to the extent applicable). For the avoidance of doubt,
the Company shall be entitled to withhold from your outstanding Awards the
applicable amount of shares or interests (as applicable) needed to cover any
federal, state, local and foreign taxes that are required by applicable laws and
regulations to be withheld with respect to the vesting and settlement of your
Awards, including any such taxes due upon your separation from employment with
the Company.

 

 

Signature:                                                        Date:
                                               NAME     STATE
OF                             )     ) ss.:   COUNTY OF                        
)  

On this      day of              20     , before me personally came [NAME] to me
known and known to me to be the person described and who executed the foregoing
Agreement, and [she/he] duly acknowledged to me that [she/he] executed the same.

                                                     

Notary Public

 

23